SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

188
CA 16-00859
PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


JAMES PIRRITANO AND JACQUELYN PIRRITANO,
CLAIMANTS-APPELLANTS-RESPONDENTS,

                      V                                           ORDER

NEW YORK STATE THRUWAY AUTHORITY,
DEFENDANT-RESPONDENT-APPELLANT,
AND STATE OF NEW YORK, DEFENDANT-RESPONDENT.


CHIACCHIA & FLEMING, LLP, HAMBURG (DANIEL J. CHIACCHIA OF COUNSEL),
FOR CLAIMANTS-APPELLANTS-RESPONDENTS.

RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (WILLIAM K. KENNEDY OF
COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Court of Claims
(Michael E. Hudson, J.), entered June 11, 2015. The order, among
other things, denied claimant’s motion for partial summary judgment
and denied in part defendants’ cross motion for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 20, 2017, and filed in the Court
of Claims on February 27, 2017,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court